Claims 1, 3, 4, 6-13, 15-18, and 20-24 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an apparatus comprising: a linkage; a first aperture through the linkage; a second aperture through the linkage, wherein the second aperture is aligned with the first aperture on a first axis; a third aperture through the linkage, wherein the third aperture is aligned with the first aperture on a second axis that differs from the first axis; wherein there is a first distance between the first aperture and the second aperture; and wherein there is a second distance between the first aperture and the third aperture, the second distance differs from the first distance, a fourth aperture through the linkage, wherein there is a third distance between the first aperture and the fourth aperture, the third distance differs from the first distance and the second distance and wherein the fourth aperture is aligned with the first aperture on a third axis that differs from both the first axis and the second axis; and wherein the linkage comprises a base, a first finger that extends from the base, a second finger that extends from the base, and a third finger that extends from the base, as required by claim 1; a system comprising: a linkage, the linkage including a first aperture, a second aperture, a third aperture, and a fourth aperture, wherein the linkage comprises a base, a first finger that extends from the base, a second finger that extends from the base, and a third finger that extends from the base; a first tie rod connected to the linkage via the first aperture; a second tie rod; wherein the first tie rod is positioned a first distance from the second tie rod when the second tie rod is connected to the linkage via the second aperture; wherein the first tie rod is positioned a second distance from the second tie rod when the second tie rod is connected to the linkage via the third aperture; and wherein the first tie rod is positioned a third distance from the second tie rod when the second tie rod is connected to the linkage via the fourth aperture as required by claim 10; a method comprising: connecting a first tie rod to a linkage via a first aperture, wherein the linkage includes a second aperture positioned a first distance from the first aperture, a third aperture positioned a second distance from the first aperture, and a fourth aperture positioned a third distance from the first aperture wherein the second aperture is aligned with the first aperture on a first inter alia, the linkage comprising a base, a first finger that extends from the base, a second finger that extends from the base, and a third finger that extends from the base; the first tie rod is positioned a first distance from the second tie rod when the second tie rod is connected to the linkage via the second aperture; wherein the first tie rod is positioned a second distance from the second tie rod when the second tie rod is connected to the linkage via the third aperture; and wherein the first tie rod is positioned a third distance from the second tie rod when the second tie rod is connected to the linkage via the fourth aperture, and wherein connecting 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656